Exhibit 99.1 PRESS RELEASE CRESCENT POINT ENERGY ANNOUNCES SECOND QUARTER 2 August 13, 2014 CALGARY, ALBERTA. Crescent Point Energy Corp. (“Crescent Point” or the “Company”) (TSX and NYSE: CPG) is pleased to announce its operating and financial results for the quarter ended June 30, 2014. The Company also announces that its unaudited financial statements and management’s discussion and analysis for the quarter ended June 30, 2014, will be available on the System for Electronic Document Analysis and Retrieval (“SEDAR”) at www.sedar.com, on EDGAR at www.sec.gov/edgar.shtml and on Crescent Point’s website at www.crescentpointenergy.com. FINANCIAL AND OPERATING HIGHLIGHTS Three months ended June 30 Six months ended June 30 (Cdn$000s except shares, per share and per boe amounts) % Change % Change Financial Funds flow from operations (1) 26 27 Per share (1) (2) 18 20 Net income 36 83 Per share (2) 26 78 Operating income (1) 34 56 Per share (1) (2) 26 47 Dividends paid or declared 7 6 Per share (2) - - Payout ratio (%) (1) (3) 45 53 (8 ) 46 56 ) Per share (%) (1) (2) (3) 45 53 (8
